
	
		II
		112th CONGRESS
		1st Session
		S. 31
		IN THE SENATE OF THE UNITED STATES
		
			January 25
			 (legislative day, January 5), 2011
			Mr. Franken introduced
			 the following bill; which was read twice and referred to the
			 Committee on
			 Finance
		
		A BILL
		To amend part D of title XVIII of the Social Security Act
		  to authorize the Secretary of Health and Human Services to negotiate for lower
		  prices for Medicare prescription drugs.
	
	
		1.Short titleThis Act may be cited as the
			 Prescription Drug and Health
			 Improvement Act of 2011.
		2.Negotiating fair
			 prices for medicare prescription drugs
			(a)Negotiating
			 fair prices
				(1)In
			 generalSection 1860D–11 of the Social Security Act (42 U.S.C. 1395w–111) is
			 amended by striking subsection (i) (relating to noninterference) and by
			 inserting the following:
					
						(i)Authority To
				negotiate prices with manufacturersIn order to ensure that
				beneficiaries enrolled under prescription drug plans and MA–PD plans pay the
				lowest possible price, the Secretary shall have authority similar to that of
				other Federal entities that purchase prescription drugs in bulk to negotiate
				contracts with manufacturers of covered part D drugs, consistent with the
				requirements and in furtherance of the goals of providing quality care and
				containing costs under this
				part.
						.
				(2)Effective
			 dateThe amendment made by paragraph (1) shall take effect on the
			 date of the enactment of this Act.
				(b)Biannual
			 reports to CongressNot later than 1 year after the date of the
			 enactment of this Act, and every 6 months thereafter, the Secretary of Health
			 and Human Services shall submit to Congress a report on the negotiations
			 conducted by the Secretary under section 1860D–11(i) of the Social Security Act
			 (42 U.S.C. 1395w–111(i)), as amended by subsection (a), including a description
			 of how such negotiations are achieving lower prices for covered part D drugs
			 (as defined in section 1860D–2(e) of the Social
			 Security Act (42 U.S.C. 1395w–102(e)) for Medicare
			 beneficiaries.
			
